Berry, Judge,
concurring:
I concur in the majority opinion in the disposition of this case, but I am of the opinion that the case of Pennywitt v. Blue, 73 W. Va. 718, 81 S. E. 399, and any other cases decided by this Court which might indicate that income from personal services performed within this State could not be taxed by the State because such services were a burden on or discriminated against interstate commerce even though commissions were paid to a resident of the State by nonresidents of the State for his services in obtaining orders for such goods or merchandise, should be specifically overruled in an effort to clarify to this extent a somewhat confused situation.
I am of the opinion that it makes no difference whether the tax is for a license to do business, a gross sales or business and occupational tax or an income tax. The State should not be prohibited from taxing its citizens or resident corporations for the privilege of doing business within the State because the income therefrom is derived from orders taken by them from others doing business within the State. It is true that the individuals or companies shipping the goods or merchandise sold into the State from another state should not be taxed by the State because that would clearly be a burden on or a discrimination against interstate commerce in violation of the commerce clause of the Federal Constitution, Article I, Section 8; but prohibiting the tax*71ing of its citizens on income derived from personal services in selling the goods, all of which was done wholly within the State, does not in my opinion burden interstate commerce.
It would appear that the taxpayer in the case at bar was an independent contractor and not an agent of the nonresident owner or shipper of the goods and merchandise.
The case at bar is different in principle from the recent case of State ex rel. G. Thomas Battle, State Tax Commissioner v. The Baltimore and Ohio Railroad Company, a Corporation, (two cases), 149 W. Va. 810, 143 S. E. 2d 331, wherein a transportation privilege tax imposed by the State was held to violate the commerce clause of the Federal Constitution, Article I, Section 8, because it was a tax imposed upon the income of a foreign corporation engaged in interstate commerce, which was derived in the main from the interstate transportation of material by the railroad.